                                                     December 27, 2019
VIA ECF

The Honorable Jesse M. Furman
United District Court
Southern District of New York
40 Foley Square
New York, New York 10007

RE:    United States v. Igors Pirins
       16 Cr. 692-14 (JMF)

Dear Judge Furman:

       I was appointed as counsel for Mr. Igors Pirins pursuant to the Criminal Justice Act
(CJA). I am writing to request an adjournment of sentencing which has been scheduled for
January 10, 2020 until a date in late January 2020. The further time is necessary to obtain
additional letters in support that the defense intends to submit as mitigation on behalf of
Mr. Pirins who is a native of Latvia. This is the first request for an adjournment of
sentencing. The Government consents to this request for an adjournment.


                                                     Very truly yours,

                                                            /s/

                                                     Calvin H. Scholar

CHS/jb

cc:    AUSA Daniel Nessim ,            via ECF


  Application GRANTED. Sentencing is ADJOURNED to February 3, 2020, at 3:30 p.m. The
  Clerk of Court is directed to terminate Docket No. 424. SO ORDERED.



                                                                  December 30, 2019
